—Judgment unanimously affirmed. Memorandum: From our review of the record, we conclude that there is no evidence to support defendant’s contention that the photographic identification procedures were impermissibly suggestive (see, People v Byrd, 183 AD2d 773, lv denied 80 NY2d 902). Furthermore, the record at the Wade hearing establishes that each of the victims had an independent source for an in-court identification (see, People v Ballott, 20 NY2d 600, 606-607). (Appeal from Judgment of Supreme Court, Erie County, Rath, Jr., J. — Scheme to Defraud, 2nd Degree.) Present — Denman, P. J., Pine, Wesley, Callahan and Boehm, JJ.